Order entered April 15, 2013




                                             In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-12-01485-CR
                                      No. 05-12-01486-CR
                                      No. 05-12-01487-CR

                          LOUIS HANCOCK DAITCH, Appellant

                                                V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 3
                                   Dallas County, Texas
               Trial Court Cause Nos. F04-44009-J, F11-45639-J, F11-45640-J

                                           ORDER
      The Court REINSTATES the appeal.

      On April 8, 2013, we ordered the trial court to make findings regarding why the

   reporter’s record had not been filed. On April 9, 2013, we received the record. Therefore, in

   the interest of expediting the appeal, we VACATE the April 8, 2013 order requiring

   findings.

      Appellant’s brief is due within thirty days of the date of this order.



                                                      /s/    DAVID EVANS
                                                             JUSTICE